Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-15, drawn to: a method, classified in G01N 33/53, for example.
II.       Claims 50-60, drawn to: a system, classified in G01N33/54388, for example.

The inventions are distinct, each from the other because of the following reasons: 

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the system of Group II may be used with a method other than that of Group I; for example, the system of Group II could be used in a method for separating or purifying three different components in a liquid sample.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions have acquired a separate status in the art in view of their different classification, as set forth above.
The inventions require a different field of search (in particular, searching different classes/subclasses, and employing different search queries). For example, a search of Group II would require searching for the features of: the data analyzer outputs an indication that there is a low concentration of first analyte of interest in the fluid
sample when the reader detects an optical signal from the first capture zone of the assay test strip that is within 1 % of the maximum optical signal; the data analyzer
outputs an indication that there is a low concentration of first analyte of interest in the fluid sample when the reader detects an optical signal from the first capture zone of the assay test strip that is within 1 % of the maximum optical signal; the data analyzer
outputs an indication that there is a high concentration of first analyte of interest in the fluid; sample when the reader detects an optical signal from the first capture zone of the assay test strip that is 90% or less than 90% of the maximum optical signal , which would not be necessary in searching Groups II. Furthermore, additional search efforts would be necessary in order to address the method steps set forth in Group I (for example, the steps of: flowing the fluid sample and the first complex to the first capture zone; flowing the second complex in the flow path to the second capture zone and binding the second complex to the second immobilized capture agent in the second capture zone; and detecting a first signal from the first complex bound to the first immobilized capture agent in the first capture zone and a second signal from the second complex bound to the second immobilized capture agent in the second capture zone; applying the sample to the labeled third antibody or fragment thereof; binding the third analyte to the labeled third antibody or fragment thereof to form a third complex;
flowing the third complex in the flow path to the third capture zone and binding the third complex to the third immobilized capture agent in the third capture zone; and detecting a third signal from the third complex bound to the third immobilized capture agent in the third capture zone; indicating a disease condition, a non-disease condition, or no condition based on the respective concentrations of the first analyte, the second analyte, and the third analyte), which are not limitations of the products of Group II. A search for the methods of Group I would also not necessarily uncover all relevant art pertaining to the products of Group II, as a product may be used in multiple ways (as discussed above).  Finally, the prior art applicable to one invention would not likely be applicable to another invention. For all of these reasons, non-coextensive efforts would be necessary in order to search and examine all pending claims.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
          
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631